974 A.2d 891 (2009)
In re Daniel S. ORCI, Respondent.
A Member of the Bar of the District of Columbia Court of Appeals.
No. 09-BG-307.
District of Columbia Court of Appeals.
July 2, 2009.
Before BLACKBURNE-RIGSBY, Associate Judge, and PRYOR and FARRELL, Senior Judges.
PER CURIAM:
In this original discipline matter, the Board on Professional Responsibility has recommended disbarment of respondent for cumulative misconduct described in the Board's exhaustive seventy-one page opinion (incorporating in large part the meticulous findings and exemplary analysis of Hearing Committee Number Four). The misconduct is summarized by the Board as follows:
In Count I, the Committee and Board have found that Respondent disobeyed court orders, filed frivolous claims, engaged in disruptive conduct, seriously interfered with the administration of justice, and [committed] other misconduct. This relates to his purported representation of Mata Khan, a woman whom the District of Columbia Superior Court had found was incompetent to retain her own counsel and for whom the court already had appointed a guardian and conservator. In Count II, where Respondent was charged with misconduct in connection with his efforts to disrupt the foreclosure sale of his condominium apartment, the Committee and the Board have found that Respondent made knowing false statements to the court in Arlington, Virginia, engaged in abusive litigation tactics and dishonesty in court actions ... and against court personnel in the federal court in Virginia. In Count III, the Committee and the Board have found that Respondent engaged in fraudulent and dishonest conduct directed at his mother, Mary Orci, who was Respondent's principal client for the last 10 to 15 years, and used legal proceedings as a threat to gain personal economic benefits. Respondent filed frivolous claims and violated other core ethical obligations, including those requiring a lawyer to act honestly, to safeguard a client's property and to avoid conflicts and self-dealing. In Count IV, the Committee and the Board have found that Respondent failed to respond to Bar Counsel's inquiries and comply with orders of the Board.
The Board concludedand a reading of the Board's report amply confirmsthat:
Respondent's pattern of predatory and deceitful misconduct demonstrates his *892 total contempt of his ethical obligations, the law, court rules and procedure, and even basic civility. Respondent falsified documents. He repeatedly and knowingly made false representations to courts. He filed multiple frivolous claims to harass and intimidate others. He knowingly flouted court orders. He engaged in the unauthorized practice of law. He engaged in self-dealing. He charged for legal services he did not perform. He filed papers seeking to have his mother declared incompetent, and to have himself put in charge of her multi-million dollar assets in retaliation for her refusal to enter into contracts that would benefit him. Later, when his mother really had become incompetent, he obtained her signature on legal proceedings intended to benefit him.
Respondent has not challenged the Board's recommendation of disbarment. One can readily see why, for, as the Board stated, "There is no other appropriate discipline on the facts and circumstances of this case."
Accordingly, respondent Daniel S. Orci is hereby disbarred from the practice of law in the District of Columbia. See D.C. Bar Rule XI, § 14(f). Regarding commencement of the time when he is eligible for reinstatement, his attention is directed to the requirements of D.C. Bar Rule XI, §§ 14 & 16(c).
So ordered.